DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-37 are currently pending and have been considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 29, 30, and 33-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 29 is directed to a product, namely, a shoe. The claim, however, impermissibly attempts to recite a process step: “where said shoe base is disposed on a single toe of the animal foot.” This claim language is not directed to the animal shoe itself, but rather to how a user uses the shoe. It is unclear whether infringement occurs when one creates a shoe that is capable of being disposed on a single toe of an animal, or whether infringement occurs only when the shoe is actually disposed on the single toe of the animal. Thus, claim 29 and dependent claim 30 are rejected under 35 U.S.C. 112(b).

Claim 34 recites “wherein the length of the fastening shaft… corresponds to the size of the toe, for which the animal shoe is designed.” The claim describes the invention in reference to the subjective intent of whoever designed a particular shoe. One of ordinary skill in the art cannot reasonably ascertain whether a particular shoe was designed for an animal having a certain toe size. Consequently, the claim is indefinite. See 2173.05(b).
Claim 35 recites “wherein the insole comprises a gel layer or a foam layer or formed from an open-cell or an open-pored material, such as an open-cell plastic foam and the outsole is formed from closed-pored or closed-cell material, such as a closed-cell plastic material or closed-cell foam” (emphasis added). It is unclear whether the language following “such as” is intended to be positively claimed. Consequently, the claim is indefinite. See 2173.05(d).
Claim 36 recites “wherein the shoe base extends across an entire length of the claw or toe of the ungulate animal,” and thus the claim describes the invention in terms of a particular animal wearing the shoe. Therefore, whether a device falls within the scope of the claim cannot be ascertained until a particular animal engages the device. Consequently, the claim is indefinite.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0317453 to Walker (“Walker”) in view of U.S. Publication No. 2007/0068125 to Davis (“Davis”).

Walker does not explicitly teach the shoe base comprising an outsole and an insole, wherein the insole is disposed opposite to said outsole. 
Davis teaches an animal shoe, comprising a shoe base (14) which has an outsole (26) and an insole (28) that is disposed opposite to said outsole (FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of Walker such that the base includes an outsole and an insole, as taught by Davis, in order to hold medicament adjacent the foot while providing stability to the treatment area (see e.g., Davis at ¶ [0024]).
Regarding claim 17, the combination of Walker and Davis teaches said fastening shaft is made of shrinkable material (Walker at ¶ [0017]).
Regarding claim 18, the combination of Walker and Davis teaches said fastening shaft is connected to said shoe base such that it can be handled as one piece (Walker at ¶ [0056]).
Regarding claim 19, the combination of Walker and Davis teaches said fastening shaft and said shoe base are welded together (Walker at ¶ [0056]).
Regarding claim 20, the combination of Walker and Davis teaches said fastening shaft is configured to have a Y-shape (Walker at FIG. 4A).

Regarding claim 22, the combination of Walker and Davis teaches each and every element of claim 16 as discussed above, but it does not explicitly teach outsole is formed from closed-cell material and/or said insole is formed from open-cell material.
It is well settled, however, that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant’s disclosure does not provide patentable significance for using closed-cell material for the outsole and/or an open-cell material for the insole. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of the Walker and Davis combination so that the outsole is formed from closed-cell material and/or the insole is formed from open-cell material, in order to hold medicament adjacent the foot while providing stability to the treatment area (see e.g., Davis at ¶ [0024]).
Regarding claim 23, the combination of Walker and Davis teaches a tread surface of said shoe base at its front cranial end and/or at its rear caudal end is bent upwardly in the direction of said insole (Walker at FIG. 4A, ¶ [0062]).
Regarding claim 24, the combination of Walker and Davis teaches said shoe base is constructed having two layers and comprises an outsole component and an insole component (Davis at ¶ [0023]), FIG. 5).
Regarding claim 25, the combination of Walker and Davis teaches said outsole component and said insole component are welded together (Walker at ¶ [0056], teaching that all 
Regarding claim 26, the combination of Walker and Davis teaches said outsole and/or said insole comprises a reinforcement zone (Walker at FIG. 4A; ¶ [0062]).
Regarding claim 27, the combination of Walker and Davis teaches a ball protection (Walker at FIG. 4A; ¶ [0062]).
Regarding claim 28, the combination of Walker and Davis teaches said ball protection forms a bedding for said fastening shaft (Walker at FIG. 4A; ¶ [0062]).
Regarding claim 29, Walker teaches a base (14) for an animal shoe for animal feet that is a relief aid for a claw of an even-toed ungulate, where said shoe base (14) is disposed on a single toe of the animal foot (FIG. 4A, note: the claim does not require the base to be disposed on only a single toe of the animal; also, this claim limitation is not directed to the animal shoe but rather to how a user engages with the shoe, see rejection under 35 U.S.C. 112(b) above), wherein a tread surface of the outsole is bent upwardly at its front cranial end and/or at its caudal end, respectively, in the direction of the insole (FIG. 4A, ¶ [0062]).
Walker does not explicitly teach the shoe base has an outsole and an insole that is disposed opposite to said outsole. 
Davis teaches an animal shoe, comprising a shoe base (14) which has an outsole (26) and an insole (28) that is disposed opposite to said outsole (FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of Walker such that the base includes an outsole and an insole, as taught by Davis, in order to hold medicament adjacent the foot while providing stability to the treatment area (see e.g., Davis at ¶ [0024]).

Regarding claim 31, the combination of Walker and Davis teaches each and every element of claim 19 as discussed above, and Walker teaches that all of the components are connected to each other by welding (¶ [0056]). Thus, the combination of Walker and Davis teaches the fastening shaft and the shoe base are connected to each other by welding. The combination, however, does not explicitly teach the fastening shaft and the shoe base are connected to each other by lamination.
The claim limitation “wherein the fastening shaft and the shoe base are connected to each other by lamination” is a product-by-process. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of the Walker and Davis combination so that the fastening shaft and the shoe base are connected to each other by lamination, in order to better secure the components. 

The claim limitation “wherein the outsole component and the insole component are connected to each other by lamination” is a product-by-process. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of the Walker and Davis combination so that the outsole component and the insole component are connected to each other by lamination, in order to better secure the components.
Regarding claim 33, the combination of Walker and Davis teaches wherein the shoe is disposed on the claw or toe of the ungulate animal without adhesive (Davis at ¶¶ [0006]-[0007]; also note: the claim language is not directed to the animal shoe itself, but rather to how a user uses the shoe (see rejection under 35 U.S.C. 112(b) above)).
Regarding claim 34, the combination of Walker and Davis teaches wherein the fastening shaft is configured to be affixed to a toe horn, wherein the length of the fastening shaft from its 
Regarding claim 35, the combination of Walker and Davis teaches each and every element of claim 16 as discussed above, and Davis teaches the insole (28) is configured to hold medicament adjacent the foot, while the outsole (26) provides stability to the treatment area (see e.g., Davis at ¶¶ [0023]- [0024]). The combination of Walker and Davis, however, does not explicitly wherein the insole comprises a gel layer or a foam layer or formed from an open-cell or an open-pored material, such as an open-cell plastic foam and the outsole is formed from closed-pored or closed-cell material, such as a closed-cell plastic material or closed-cell foam.
It is well settled, however, that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance of the claimed materials. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the shoe of the Walker and Davis combination such that the insole comprises a gel layer or a foam layer or formed from an open-cell or an open-pored material, such as an open-cell plastic foam and the outsole is formed from closed-pored or closed-cell material, such as a closed-cell plastic material or closed-cell foam, in order for the insole to better hold the medicament, and for the outsole to better provide stability (see Davis at ¶¶ [0023]-[0024]).
Regarding claim 36, the combination of Walker and Davis teaches wherein the shoe base extends across an entire length of the claw or toe of the ungulate animal (Walker at FIGS. 3A, 4A; Davis at FIG. 5).
Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0086445 to Todd et al. (“Todd”) in view of Davis.
Regarding claim 37, Todd teaches a method of applying an animal shoe, the method comprising: disposing a shoe (10 or 70) on a claw or toe of an ungulate animal (¶¶ [0003], [0015], [0045], [0050]; FIGS. 1, 5, 6), wherein disposing the shoe further comprises: slipping a fastening shaft (12 or 72) over the claw or toe of the ungulate animal to raise the claw or toe (¶¶ [0015], [0045]), the fastening shaft comprising a fastening portion having an opening through which the claw or toe is inserted (¶¶ [0015], [0045]; FIGS. 1, 5, 6); and orienting a base disposed distal to the fastening shaft under the claw or toe to affix the base to the claw or toe (¶¶ [0015], [0045], [0050]; FIGS. 1, 5, 6), wherein, when affixed, the base abuts the claw or toe slipped through the fastening shaft without abutting the remaining claws or toes of the ungulate animal (¶¶ [0015], [0045]; FIGS. 1, 5, 6).
Todd does not explicitly teach the shoe comprising an outsole and an insole, wherein the insole is disposed opposite to said outsole. 
Davis teaches an animal shoe, comprising a shoe base (14) which has an outsole (26) and an insole (28) that is disposed opposite to said outsole (FIG. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Todd such that the base includes an outsole and an insole, as taught by Davis, in order to hold medicament adjacent the foot while providing stability to the treatment area (see e.g., Davis at ¶ [0024]).
Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive.


    PNG
    media_image1.png
    91
    648
    media_image1.png
    Greyscale

As discussed above, the combination of Walker and Davis teaches each and every element of claims 1-36. The combination of Todd and Davis teaches each and every element of claim 37. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643